DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 08/09/2021 and 08/10/2021.
Claims 2-3 have been amended. Claims 8-20 have been newly added and no claims have been newly canceled.
Claims 1-20 are currently pending.

Election/Restrictions
Newly submitted claims 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 15-20 are drawn to a composition comprising human umbilical cord mesenchymal stem cells exposed to agents that exhibit glycogen synthetase-3-beta histone deacetylase. 
These are completely different cell types from the elected invention (Invention II) and therefore are patentably distinct. These cells are also distinct from Invention I as they require expose to agents which Invention I does not require and Invention I requires a specific cell line which these cells do not require. This cell product can be used in a materially different process of use than Invention III such as using them for drug testing and making tissue models and thus is independent and distinct from Invention III as well.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-20 are currently pending.
Claims 1 and 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2020.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/09/2021.
Claims 2-3 and 8-14 have been examined on their merits.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 2: The claim is directed to a composition comprising a differentiated cell type (Applicant elected neurons) that have been derived from a human mesenchymal stem cell line 120816CT, deposited under ATCC Accession number PTA-124321.
Regarding claim 10, The claim is directed to a composition comprising dopaminergic neurons that have been derived from a human mesenchymal stem cell line 120816CT, deposited under ATCC Accession number PTA-124321, wherein the MSCs have been exposed to GSK3-beta and histone deacetylase inhibition.

Since said human mesenchymal stem cell line is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If the cell line is not so obtainable or available, the requirements of 35 (JSC 112, first paragraph may be satisfied by a deposit of the cell line. The specification does not disclose a repeatable process to obtain the cell line and it is not apparent if the cell line is readily available to the public. The specification must contain the date that the cell line was deposited, the accession number for the cell line, the name of the cell line and the address of where the cell line was deposited.
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or hers signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in CFR 1.801 -809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or hers signature and registration number, showing that:
1. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is 
2.    States that the deposited material has been accorded a specific (recited) accession number.
3.    States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
4.    States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C§ 122.
5.    States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and that samples must be stored that would make them available beyond the enforceable life of the patent for which the deposit was made.
6.    Provide the date of a viability test and the procedures used to obtain a sample if the test is not done by the depository.
7.    A statement that the deposit is capable of reproduction.


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

New claim 14 is dependent upon claim 10 and further includes wherein striatal dopaminergic neurons are regenerated.
Applicant’s disclosure does not include any mention of striatal dopaminergic neurons and thus this limitation is deemed to be new matter.
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-3, 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 2 now recites “Human stem cells comprising a human mesenchymal stem cell line 120816CT, deposited under ATCC Accession number PTA-124321, and differentiated into neurons comprising exposure to agents that inhibit GSK-3 beta and Histone deacetylase”.
While the claim appears to refer to a cell composition, it is unclear from the language if the cell composition includes the stem cell line or is drawn to one of the differentiated cell types and which cells are exposed to the agents.

In telephone calls made to Attorney Mark Levy (05/01/2020 and 05/06/2020) the scope of claim 2 was discussed to clarify the metes and bounds of the claim for purposes of restriction and examination. Applicant confirmed that claim 2 was drawn to a product comprising differentiated cells derived from the mesenchymal stem cell line and did not necessarily include the mesenchymal stem cell line in the product. Therefore this is how claim 2 will be interpreted for purposes of examination.
However, appropriate correction and clarification is required.


New claim 10 is drawn to a product for treating Parkinson’s disease comprising a) dopaminergic neurons differentiated from human mesenchymal stem cell line 120816CT, deposited under ATCC Accession number PTA-124321; and b) further comprising GSK3-beta and HDAC inhibition.
It is unclear which cells are being exposed to the GSK3-beta and HDAC inhibition. Are the MSCs exposed prior to differentiation or are the dopaminergic neurons exposed or are both exposed?
Appropriate correction and clarification are required.
Because claims 11-14 depend from indefinite claim 10 and do not clarify the point of confusion, claims 11-14 must also be rejected under 35 U.S.C. 112, second paragraph.
Since the Specification indicates that only the MSCs are exposed to GSK3-beta and HDAC inhibition (see page 8 lines 8-16) the claims will be interpreted for examination as only the MSCs being exposed to GSK3-beta and HDAC inhibition.

New dependent claim 14 is dependent upon claim 10 and further includes wherein striatal dopaminergic neurons are regenerated.
It is unclear if this refers to the type of neurons present in the product or if it refers to the effects of using the product in the treatment of Parkinson’s disease.

Since the Specification is silent with regard to regeneration of striatal neurons or of the use of striatal neurons, the claim will be interpreted as referring to the inherent effect that the claimed product has once administered to a patient suffering from Parkinson’s Disease. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2-3 and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more.
In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which can be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), the following analysis of the claims is made:
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.

Regarding new claim 10: the claim is drawn to a product for treatment comprising dopaminergic neurons differentiated from a human mesenchymal stem cell line 120816CT, deposited under ATCC Accession number PTA-124321, wherein the MSCs have been exposed to GSK3-beta and HDAC inhibition. Dependent claims 11-12 include wherein the MSCs have been exposed to agents. Dependent claim 13 further includes comprising 100 million undifferentiated human MSCs. Dependent claim 14 further includes wherein striatal dopaminergic neurons are regenerated.

The claims are directed to a composition, which is a statutory category of invention (Step 1: YES).
The claimed neurons are considered a nature-based product as neurons are naturally occurring cell types. The closest naturally occurring counterpart is natural human neural tissue. The source of the neurons from a mesenchymal stem cell line does not necessarily endow the neurons with new or non-natural properties.

The claims do not integrate the product into a practical application because the claim is to the product neurons, per se, not a method of use. (Step 2A, Prong 2: NO).
The claims do not recite any elements in addition to judicial exception, so there are no additional elements that add significantly more to the judicial exception (Step 2B: NO). 
The exposure to agents that provide GSK3-beta and Histone deacetylase inhibition is indicated in the Specification to the parent cells MSCs (see page 8 lines 8-16) and there is no evidence provided that this exposure has any effect on the neurons that the MSCs differentiate into. Thus the product which comprises neurons does not appear to be differentiated from natural neurons.
The claims are patent ineligible.
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 2-3, 8-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty et al (Cell Biology International 2013).
Regarding claims 2-3, 8-12 and 14, Shetty teach cell compositions of dopaminergic neurons derived from human mesenchymal stem cells from umbilical cord and bone marrow (page 176-178, column 1). These dopaminergic neurons are deemed capable of providing regeneration if used as a treatment for Parkinson’s Disease baring evidence to the contrary.
Claims 2 and 10 are product-by-process claims; claim 3, 8-9, 11-12 and 14 depend from said claims. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
The exposure to agents that provide GSK3-beta and Histone deacetylase inhibition is indicated in the Specification to be to the parent cells MSCs (see page 8 lines 8-16) and there is no evidence provided that this exposure has any effect on the neurons that the MSCs differentiate into. 
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al (Cell Biology International 2013).
Claim 13 is drawn to the product of claim 10 and further includes comprising 100 million undifferentiated human mesenchymal stem cells.
Shetty teach a cell product that includes dopaminergic neurons differentiated from human mesenchymal stem cells as described above, but do not specifically describe a product that includes a combination of 100 million undifferentiated human mesenchymal stem cells with dopaminergic neurons.
However, Shetty teach and suggest that undifferentiated MSCs and dopaminergic cells differentiated from MSCs are useful in the treatment of Parkinson’s Disease (page 168, column 1, last two paragraphs, page 179 conclusion). Both differentiated and undifferentiated MSCs are indicated as providing a benefit to patients with Parkinson’s Disease (page 174, column 1). Shetty teach that in studies rats are ijected with 1 million undifferentiated/differentiated MSCs (page 169, column 2). 

 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (MPEP 2144.06).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to add more than 1 million undifferentiated human MSCs to the product because humans are substantially larger than rodents and would therefore require more cells for a therapeutic effect. Arriving at 100 million undifferentiated human mesenchymal stem cells would be possible through routine optimization and experimentation as the number of cells would affect the therapeutic result.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
.


Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the claims elected for examination.
Applicant wishes to revoke the election filed December 22, 2020 and to disregard such election, for a substitute election with traverse of Invention I. However since Applicant has already received an action on originally elected Invention II and the restriction requirement has been made Final in that action filed 02/17/2021 any change to that election is not possible in this application (see MPEP 821.03)
With regard to the enablement requirement, Applicant indicates that a separate statement by the undersigned is submitted in accordance with the Office requirements and pursuant to the Budapest Treay.
This is not found persuasive because this statement was not submitted. A statement made by an attorney of record over his or hers signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. Until this statement is submitted the enablement rejection will remain.
Applicant confirms that the recitation of claim 2 is drawn to a product comprising differentiated cells derived from the mesenchymal stem cell line and do not necessarily 
This is not found persuasive. The claims are drawn to a product that comprises neurons. Any treatment to the parent cell line that the neurons have been differentiated from would have to also affect the neurons. Applicant has not provided any evidence that the MSCs and how they are treated has any structural or functional effect on the neurons that they are differentiated into. Therefore the limitations regarding exposure to agents that inhibit GSH3-beta and histone deacetylase are not given patentable weight as there is nothing to indicate that these agents affect the neurons in the final product.
Applicant has argued that the 132 affidavit filed by James R. Musick addresses the issue of the 101 rejection and provides support to traverse the rejection.
This is not found persuasive. The affidavit of James R. Musick addresses the effects that the agents have on the MSCs, but does not provide any evidence of how these agents affect the neurons that the MSCs are differentiated into. The claims are product by process claims. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” Therefore without evidence that the agents affect the differentiated neurons of the product their presence is not given any patentable weight and their effects on the MSCs are not persuasive to overcome the 101 rejection or the art rejections.
Applicant argues that their invention is drawn to all treatments of using their MSCs and that all treatments that enhance the therapeutic benefit of the stem cell 
This is not found persuasive. Applicant’s application has been subjected to restriction and the examination has been carried out to the elected invention of the cell product as elected on 12/22/2020.
Applicant argues that Shetty fails to disclose their mesenchymal stem cell line and also fails to include combination therapies of MSC transplant or activation through inhibition of GSH3-beta and histone deacetylase using the claimed agents.
This is not found persuasive. The claims are product by process claims. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” Therefore without evidence that the claimed cell line and the claimed agents affect the differentiated neurons of the product their presence is not given any patentable weight and the effects of the agents on the MSCs are not persuasive to overcome the teachings of Shetty et al.
The affidavit of James R. Musick under 37 CFR 1.132 filed 08/09/2021 and 08/10/2021 is insufficient to overcome the rejection of claims 2-3, 8-14 based upon the product of nature judicial exception applied under 35 USC 101 and the disclosure of Shetty et al applied under 35 USC 102 and 103 as set forth in the last Office action and the current Office action because:  
The facts presented are not germane to the rejection at issue and the showing is not commensurate in scope with the claims.
As explained above, the affidavit is drawn to the evidence that the MSCs disclosed by Applicant have been affected by the agents they are exposed to. However, the claims are drawn to a product comprising neurons and not the mesenchymal stem cells they are derived from. The evidence provided in the affidavit does not provide any support that the neurons include a functional or structural change from those found in nature or those described by the Shetty reference and therefore is insufficient to overcome the rejections.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632